DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Seno et al (2018/0052075) teaches a diaphragm (16) before a lens (17). 

Allowable Subject Matter
Claims 1-10 are allowed.
Hanano (2015/0098242, of record on the IDS) is the closest prior art of record. He teaches a diaphragm (6) before the collimating lens (5) in figure 1. They teach diaphragms (61, 62) after lenses (31, 32) in figure 9. He does not teach, nor render obvious, that the diaphragm is between the light source and the collimating lens. Nor do they teach that the diaphragm blocks more peripheral light as an optical path length from each of the plurality of solid state light sources to the focusing lens becomes smaller.
Conclusion
	
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The examiner is presently working a part time schedule. On the days that the examiner is not in the office, voicemail and email will be checked and the examiner will make an attempt to respond within one business day.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE C PASCAL/Primary Examiner
Art Unit 2883